Citation Nr: 1415419	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus with secondary chronic renal insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from June 1987 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Veteran's claim was remanded by the Board in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed systemic lupus erythematosus (lupus), with secondary chronic renal insufficiency had onset in service.  Specifically, at a May 2012 personal hearing the Veteran testified that he was treated for symptoms associated with the disease during service, to include fatigue, severe joint pain, and skin problems.  The Veteran also claims that he developed lupus, with secondary chronic renal insufficiency as secondary to exposure to ionizing radiation during service, which is documented in the service treatment records.   

The Veteran's claim was remanded by the Board in July 2012 in order to obtain private medical records, and Social Security Administration (SSA) records, as well as to provide the Veteran a medical examination and to obtain medical opinions.  The Board notes that the Veteran's SSA records were obtained and that copies of his VA treatment records were obtained.  Authorizations for the private medical records were sent to the Veteran but were never returned.  The Veteran was provided a VA examination and the VA examiner provided medical opinions.  

In a January 2014 informal hearing presentation, the Veteran's representative cited Stegall v. West, 11 Vet. App. 268, 271 (1998) and asserted that the Veteran's claim must be remanded again because the development of the Veteran's claim was incomplete.  He noted that the September 2012 VA examiner did not indicate whether the Veteran's SSA records were considered in forming the medical opinion.  The representative also pointed out that the VA examiner provided an opinion stating that there is no evidence that would be at least 51 percent likely that the Veteran had evidence for renal disease while in the military or within one year of discharge.  The representative correctly noted that this is the incorrect standard for making a determination as to whether a disability is related to service.  Consequently, the Veteran's claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides a veteran with an examination, the examination must be adequate).  

The Veteran's representative raised additional arguments as to why additional development must be completed.  He asserted that the September 2012 VA examiner identified missing records which seem to not have been associated with the file or provided by the Veteran.  The Board notes that in December 2012 VA sent the Veteran a number of authorization forms so that additional private medical records could be requested.  However, the Veteran failed to sign and return the forms and did not otherwise provide any response regarding obtaining additional private medical records.  The Veteran's representative also asserted that the VA examiner identified a clarification of a private opinion which would be highly probative to the Veteran's claim.  As the Veteran's claim is being remanded, the Veteran may send in any additional medical evidence that he believes is missing and he may seek any clarification or medical opinion he might wish to submit.  

The Veteran's most recent VA treatment records in his file are dated January 16, 2013.  Copies of the Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to supply any additional evidence or medical opinion as requested by the Veteran's representative in the January 2014 informal hearing presentation.

2.  Obtain the Veteran's VA medical records dated from January 17, 2013 to present.  

3.  After any additional records are associated with the claims file, send the Veteran's claims file to the same VA examiner who conducted the September 2012 examination and request an addendum opinion regarding the Veteran's lupus and kidney disabilities from.  If the same examiner is not available, the Veteran's claims file should be reviewed by another clinician.  The examiner should review the file and specifically indicate review of the Veteran's SSA records and VA medical records.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

The examiner must provide the following medical opinions:

a)  In light of prior examination findings and the service and post-service evidence of record, is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency had its onset during service, or is related to any aspect of the Veteran's service, to include exposure to ionizing radiation?  In reaching the requested opinion, the examiner should specifically address the Veteran's in-service treatment for skin problems and urinary tests results, as well as exposure to ionizing radiation.  The examiner should also address whether the skin problems the Veteran experienced in service were a manifestation of his now-diagnosed lupus. 

b) Is it at least as likely as not (a 50 percent or better probability) that the currently diagnosed systemic lupus erythematosus with secondary chronic renal insufficiency was manifest within a year from service discharge in December 1995 and, if so, what was the severity thereof?  It is noted that the Veteran was diagnosed and treated for lupus in 1998.

c) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic renal disability had its onset during service or was manifest within a year from service discharge in December 1995.

4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


